      Case 1:16-cv-04574-LAK-GWG Document 119 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
STONCOR GROUP, INC.,                                         :
                                                                   ORDER
                          Plaintiff,                         :
                                                                   16 Civ. 4574 (LAK) (GWG)
        -v.-                                                 :


PEERLESS INSURANCE COMPANY,                                  :


                          Defendant.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        With regard to defendant Peerless Insurance Company’s request to depose Michael B.
Sena, counsel for plaintiff Stoncor Group, Inc. (Docket ## 117, 118), the Court asks that the
parties take steps now in an effort to possibly obviate the need for such a deposition.

        First, defendant’s counsel and Mr. Sena should have a telephonic discussion about the
factual issues that defendant’s counsel seeks to get answers to. The Court is hopeful that, as part
of that discussion, the parties will be able to agree on the wording of focused interrogatories to
Mr. Sena that might obviate the need for a deposition. The defendant should serve those
interrogatories on Mr. Sena and, assuming they are not objectionable, he should answer them
under oath promptly.

       If defendant still believes a deposition is required after this process, it may make a new
application for a deposition. Should that occur, Stoncor may renew its argument that the
deposition should take place after the liability phase of this case.

        SO ORDERED.

Dated: February 11, 2021
       New York, NY




                                                        1
